DETAILED ACTION

Claims 1-17 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to an information processing apparatus capable of detecting an alteration in software.
The claimed invention as set forth in claim 1 recites features such as:
An information processing apparatus comprising: 

an information storage unit configured to store information indicating a voltage to be supplied to the processor; 
a voltage supply unit configured to supply a predetermined voltage to the processor based on the information stored in the information storage unit; and 
a control unit configured to detect an alteration in software to be executed by the processor, and to make a setting for supplying a predetermined voltage to a power source unit based on the information stored in the information storage unit.

The prior arts of record, namely Maeda et al. (US-20100175061), teach a software update apparatus including an install module group (130) composed of a plurality of install modules. Each of the install modules has a function of receiving, from an external server (200), a replacement protection control module (121) to be used for updating a protection control module (120) having a function of verifying whether a predetermined application has been tampered with. (Abstract, ¶¶ [0002]-[0003], Figs 1 and 2 and discussion there.). 
The prior arts of record, however, fail to teach, singly or in combination, the information processing apparatus as a whole. As such, modification of the prior art of record to include the claimed information processing apparatus as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the information processing apparatus as a whole set forth in the information processing apparatus as a whole as set forth in claim 1. Independent claim(s) 17 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-17 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-17. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fischer et al. (US-20060069903) teaches a system and method is provided for establishing safe processor operating points. Some embodiments may include a tamper resistant storage element that stores information regarding one or more operating points of an adjustable processor operating parameter. Some embodiments may further include an element to determine what the current processor operating point is of the operating parameter, and an element to compare the current operating point of the operating parameter with the stored information. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        05/07/2021